          Case 8:19-cv-03346-PJM Document 75 Filed 02/11/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION


 HIAS, Inc., et al.,

                       Plaintiffs,
                                                        No. 8:19-cv-3346-PJM
        v.

 DONALD TRUMP, in his official capacity as
 President of the United States, et al.,

                       Defendants.


                                     NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Defendants hereby appeal to the United States Court of

Appeals for the Fourth Circuit from the Court’s January 15, 2020 Order granting Plaintiffs’ motion

for preliminary injunction (ECF No. 69) and the accompanying Memorandum Opinion (ECF No.

68).

Dated: February 11, 2020                     Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ANTHONY J. COPPOLINO
                                             Deputy Director

                                             /s/ Bradley P. Humphreys
                                             BRADLEY P. HUMPHREYS
                                             (D.C. Bar No. 988057)
                                             Trial Attorney, U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, D.C. 20005
                                             Phone: (202) 305-0878
                                             E-mail: Bradley.Humphreys@usdoj.gov

                                             Counsel for Defendants
